DILLON, Circuit Judge.
The revenue statute of Arkansas requires the collector, on the ■day fixed for the sale of lands for delinquent taxes, to- “proceed to offer for sale, separately, each tract of land and town lot contained in ■such list, on which the taxes and penalty have not been paid.” Gould’s Dig. 950, 11S. “The person offering at such sale to pay the taxes charged on any tract or lot, for the least quantity thereof, shall,be the purchaser of such ■quantity.” Id. § 119. “Such tracts or lots as shall remain unsold for want of bidders shall be entered as sold to the state.” Id. § 123.
Construing the recitals in the- tax deed the most, favorably for the plaintiff; they show That the several lots were offered in separate parcels, but sold en masse, for the gross sum of $3.00.
Under the statute each lot must be offered for sale separately, and if there be no bidders, the lot must be entered as sold to the state. There is no authority in the statute, after distinct lots have been separately exposed, and no bidders have been found, to group these lots, though belonging to the same owner, and sell them en masse. If this be done, the sale is void; and a deed showing, as in the deed to the plaintiff, that this course was pursued, is void on its face.
A deed void on its face for this reason cannot be validated by parol evidence contradicting the recitals in the deed.
We therefore hold that the tax deed offered by the plaintiff must be excluded. We also hold that the offer of the plaintiff to show by evidence, aliunde the deed, that there was a separate sale of lot 4 in block 1 is incompetent.
We also hold that the offer of the plaintiff to show by evidence, aliunde, that all of the requirements of the tax law of the state had been complied with, unless said requirements were violated by the sale of the lots together, must be rejected, for the reason that the deed recites a sale of said lots en masse, and is therefore void on its face, and hence it is immaterial whether the other requirements of the revenue law were complied with or not.
Judgment for defendant.